Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2019

The Court of Appeals hereby passes the following order:

A20D0203. MELVIN SEAY et al. v. GWINNETT COUNTY DEPARTMENT
    OF FAMILY AND CHILDREN SERVICES.

      Melvin and Tamika Seay filed a petition to adopt their grandchild. The
Gwinnett County Department of Family and Children Services filed an objection to
the adoption petition. After a hearing, the trial court granted the Department’s
objection and denied and dismissed the Seays’ adoption petition. The Seays then
filed this timely application for discretionary appeal.
      Order granting or denying an adoption may be appealed directly, so long as the
appellant raises arguments on appeal challenging the adoption issue. See Price v.
Grehofsky, 349 Ga. App. 214, 216-217 (825 SE2d 594) (2019) (order denying
stepparent’s adoption petition and denying termination of biological parent’s rights
was directly appealable); see also Sauls v. Atchison, 326 Ga. App. 301, 303-304 (1)
(756 SE2d 577) (2014) ((order granting stepparent adoption and terminating
biological parent’s rights was directly appealable).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the trial court’s order is subject to direct appeal.
Accordingly, the Seays’ application is hereby GRANTED. They shall have ten days
from the date of this order to file a notice of appeal with the superior court. If,
however, they have already filed a notice of appeal, they need not file a second notice.
The superior court is DIRECTED to include a copy of this order in the appellate
record.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/20/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.